The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Applicant’s election without traverse of Group I: claims 1-12 in the reply filed on 2/25/2021 is acknowledged.
Applicant’s elected species is as follows: 
(i) At least one monomer: acrylamide; 
(ii) At least one crosslinker (Applicants state in the reply filed on 2/25/2021 that crosslinker reads on claims 1, 3-7 and 9-12):

    PNG
    media_image1.png
    85
    441
    media_image1.png
    Greyscale

(iii) At least one pharmaceutical agent (oxaliplatin):

    PNG
    media_image2.png
    92
    171
    media_image2.png
    Greyscale

Claims 2, 8 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Herein, claims 1, 3-7 and 9-12 are for examination to the extent that they read on the elected species.

Priority
Application 16882239 filed 05/22/2020 Claims Priority from Provisional Application 62852091 filed 05/23/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 103(a).

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cruise (a) et al (WO 2018064389) {[Cruise (a)] in view of Cruise (b) et al (US 20150306227) [Crusie (b)].
Regarding claims 1, 3-7 and 9-12,
Cruise (a) teaches particles used for embolization, wherein the polymers comprise at least
one monomer amenable to polymerization, at least one crosslinker, and at least one pharmaceutical agent chemically bonded to the particle [0003].
Cruise (a) teaches that the pharmaceutical agent is a polymerizable derivative of oxaliplatin (See structure PPA in [0005]). Cruise (a) teaches the polymers used to provide an embolus [0073-0074]; (See entire document).
	Cruise (a) teaches that the polymerizable monomer is acrylamide [0022] (elected species).
Cruise (a) teaches the crosslinker is biodegradable [0004], wherein esters are biodegradable crosslinkers [0026].


    PNG
    media_image1.png
    85
    441
    media_image1.png
    Greyscale

Cruise (a) teaches that this crosslinker is biodegradable (See Example 11, Synthesis of 14, [00151], page 39. Moreover, this crosslinker (elected species) would inherently be biodegradable. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Cruise (a) teaches methods of forming polymer particles can include reacting a prepolymer
solution including the components included in the polymer particle comprising at least one monomer amenable to polymerization, at least one crosslinker, and at least one pharmaceutical agent [0054], wherein the prepolymer solution is prepared by dissolving the monomer(s), crosslinker(s), and initiator(s) in a solvent [0057]. Cruise (a) teaches using dimethylformamide as a solvent and azobisisobutyronitrile as an initiator in the preparation of a particle [00135]; ([0056-0057]). 

Cruise (a) differs from the claims in that the document does not teach that the at least one pharmaceutical agent is chemically entrapped in the embolic particle.
However, Cruise (b) cures the deficiency. 
	Cruise (b) teaches polymer and/or hydrogel filaments configured to deliver pharmaceutical
agents in situ, wherein these polymers and/or hydrogels can also be optionally configured for embolization [0003]. 
	Cruise (b) teaches the polymer filaments include one or more monomers and/or macromers and a pharmaceutical agent(s) or other active agent(s), wherein the polymer include a visualization agent. The pharmaceutical agent can be entrapped inside the polymers, loaded into the polymers after polymerization, or the pharmaceutical agent can be modified to permit polymerization into the polymers and released over time [0004]. Cruise (b) teaches to entrap the pharmaceutical agent in a polymer, the pharmaceutical agent can be dissolved into a pre-polymerization solution. As the polymerization of the polymer occurs, the pharmaceutical agent is entrapped by the polymer network. Then, once the polymer filament is delivered, the pharmaceutical agent can diffuse from the filament [0005]. 
agent is incorporated into the polymer and formed into a filament. Once the loaded filament is delivered, the pharmaceutical agent can diffuse from the filament [0006]. Cruise (b) teaches that the pharmaceutical agent itself can be modified to permit polymerization into the polymer and release over time from the filament [0007] (See entire document).
	Cruise (b) teaches methods of forming therapeutic polymer filaments or other elongated structures comprise reacting a prepolymer solution, wherein the prepolymer solution can include at least one macromer, at least one visualization agent, and a pharmaceutical agent physically entrapped in the polymer filament, electrostatically bound to the polymer filament or chemically bound to the polymer matrix [0077-0078].
Cruise (b) that pharmaceutical agents can be incorporated into the polymer filaments described herein in many different ways. Pharmaceutical agents can be any compound or drug having
a therapeutic effect in an animal such as but not limited to active agents, drugs, therapeutic agents, and the like. Pharmaceutical agents can be in an active or inactive form when introduced into the filaments or when delivered. Pharmaceutical agents can include, but are not limited to anti-proliferative 
	Cruise (b) teaches a method of incorporation, wherein the pharmaceutical agent(s) is entrapped in the polymer structure of the polymer filament, wherein the pharmaceutical agent is dissolved in the prepolymer solution and then it is entrapped in the network of the polymer as it is polymerized and formed as a filament. Once the filament is delivered to the diseased or otherwise desired site, the pharmaceutical agent diffuses out of the polymer filament. 
Moreover, Cruise (b) teaches that the advantage to this method of incorporation of the pharmaceutical agent comprises its simplicity and also being able to incorporate a wide variety of pharmaceutical agents into the polymer filaments [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the particles used for embolization as taught by Cruise (a) in accordance with the teaching of Cruise (b). One of ordinary skill in the art would have recognized the advantages of chemically entrapping at least one pharmaceutical agent in an 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Cruise (a) and Cruise (b), as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626